DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communications filed 07/26/2022.
•    Claims 1-2, 8, 10, 23-24, and 26-28 are amended. 
•    Claims 11-20 are canceled. 
•    Claims 1-10 and 21-30 are pending and examined in the present action. 

Priority
The examiner acknowledges that the instant application is a continuation of US Patent Application No. 13842944, filed 03/15/2013.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 and 21-30 are directed to a machine. Therefore, claims 1-10 and 21-30 directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
display a menu listing one or more major vehicle parts associated with validated vehicle identification information; 
display an estimate summary directly populated from selection of a damaged major vehicle part from the one or more major vehicle parts; 
wherein the estimate summary displays a pre-set list of secondary parts associated with the damaged major vehicle part,
wherein the secondary parts are pre-determined by predictive estimating as likely being damaged prior to the major vehicle part being damaged and includes additional one-time use parts that a vehicle manufacturer pre-determines prior to the major vehicle part being damaged are likely damaged or need to be replaced even without damage, 
the likely damage to the secondary part is pre-determined prior to the major vehicle part being damaged and based on the manufacturer of the damaged major vehicle part and of the secondary part recommending replacing the secondary part based on the damaged major vehicle part,
the likely damage to the secondary part being due to an outside impact by another object to the major vehicle part,
the secondary parts being both behind the damaged major vehicle part and in radial directions away from the damaged major vehicle part, 
wherein each of the secondary parts in the pre-set list being selectable to enable vehicle repair information to be seen, 
wherein each of the secondary parts in the pre-set list being selectable to be eliminated from the pre-set list due to being determined as unnecessary by a vehicle repair estimator, 
wherein each of the secondary parts in the pre-set list includes an indication if the secondary part is a hazardous materials part,
wherein the estimate summary is displayed along with respective prices of the secondary parts are in a summed state as an estimate total, and 
wherein the secondary parts are grouped into repair packages based on a type of damage, a location of the damaged major vehicle part and a location of the secondary parts that are likely damaged.
The above limitations recite the concept of providing vehicle repair packages.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, identifying parts to be repaired and providing a repair package for a vehicle represents a sales activity. This is further illustrated in paragraph [0035] of the Specification, describing payment in exchange for a replacement part service. Independent claim 23 recites similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 23 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 23 recite additional elements, such as a computing device, a display screen, launching a window, and an automatically summed state. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 23 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 23 merely recite a commonplace business method (i.e., providing vehicle repair packages) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 23 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 23 specifying that the abstract idea of providing vehicle repair packages is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 23 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 23 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 23 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 23, these claims recite additional elements, such as a computing device, a display screen, launching a window, and an automatically summed state. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 and 23 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 23 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 23 specifying that the abstract idea of providing repair packages is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 23 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 23 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10, 21-22, and 24-30, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10, 21-22, and 24-30 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-7, 10, and 24-27 fail to identify additional elements and as such, do not integrate the abstract idea into a practical application. Dependent claims 8-9, 21-22, and 28-30 further identify additional elements, such as a graphical user interface. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-10, 21-22, and 24-30 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 23, dependent claims 2-10, 21-22, and 24-30 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-10 and 21-30 are ineligible.

Allowable Subject Matter
	Claims 1-10 and 21-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Schreitmueller et al. (US 5839112 A), hereinafter Schreitmueller, previously cited Stewart (US 20150112835 A1), hereinafter Stewart, previously cited Dann et al. (US 20120300984 A1), hereinafter Dann, and previously cited Orr (US 20060064393 A1), hereinafter Orr. 

Initially, the examiner notes that the claims are interpreted to include secondary parts that are determined to be likely damaged, as well as secondary parts that are one-time use parts and are either likely damaged, or need to be replaced even without damage.
Although individually the references teach concepts such as determining likely damage to car parts, determining information regarding hazardous materials and one time use parts, and determining replacement parts, none of the references teach nor render obvious determining secondary parts where the secondary parts comprise likely damaged parts and one time use parts, where the damage is caused by an outside impact to a major vehicle part and each of the secondary parts is provided in a list and selectable to be eliminated, and where an indication as to whether the part is a hazardous material part is provided along with an estimate summary.
Schreitmueller teaches a device for car damage estimates (Schreitmueller: Col. 4, Ln. 19-20 and Fig. 1). Schreitmueller involves a dropdown list where a user may select a car layer from a vehicle list, where a vehicle section and subsection may be displayed (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8). Schreitmueller further discloses that a vehicle must be properly identified prior to proceeding with the damage estimating system of the present invention. One reason for this is that identification of the make, model, year, engine type, and ‘options’ available in a damaged vehicle is needed in order to recall repair and replacement estimate information from the vehicle data base of the present invention. As shown in FIG. 4, vehicle identification number 45 is entered next to VIN…user can select the make and model of the damaged vehicle by clicking once on the correct make and model in the list (Schreitmueller: Col. 6, Ln. 18-32). Schreitmueller further discloses a damages page including a textual list section and a graphics section, where the list includes both text and graphics describing car parts (Schreitmueller: Col. 6, Ln. 44-53 and Fig. 5A). Schreitmueller additionally discloses the program searches the vehicle data base (step 127) for the vehicle section identified by the vehicle section identifier in step 123, where the program recalls the vehicle section identified. Once the selected vehicle section is recalled from the vehicle data base in step 129, the program recalls a portion of the selected vehicle section called ‘array of primary parts structures’ in step 131. Finally, in step 139 the graphic icons of the vehicle parts belonging to the vehicle section "drilled into," and their respective hot spots, recalled from the vehicle data base are displayed. Also, in step 139, the textual list is updated with the vehicle part names comprising the vehicle section recalled from the vehicle data base in step 129 (Schreitmueller: Col 14, Ln. 26-66). Schreitmueller further discloses a damage summary area 47 in FIG. 5A indicates the vehicle parts selected for repair, where the vehicle parts that are listed in Damages List 51 are those parts that have been selected by clicking twice on a vehicle part name in the textual list, all identifying the vehicle part to be selected. After the twice clicking on any one of the identifiers, the vehicle part is selected for a default operation (Schreitmueller: Col. 10, Ln. 37-51 and Fig. 5A). Additionally, Schreitmueller discloses Total’ 78 indicates the line total, including any cost for replacement and the cost of labor, for the selected operation. Box 79 contains the grand total of all selected operations”; the examiner notes that the totals are for each replacement part and the grand total is the automatically summed state as an estimate total (Schreitmueller: Col. 11, Ln. 1 and Fig. 5A). Yet Schreitmueller does not explicitly disclose that the secondary parts are pre-determined by predictive estimating that includes additional parts that a product manufacturer pre-determines are likely damaged, the likely damage to the secondary part is caused by the damage to the damaged major product part and the manufacturer recommends replacing the secondary part based on the damaged major product part; the limitations regarding one-time use parts, the list being selectable to eliminate parts, and that a part being selectable to cause a display is a part being selectable to launch a window.

Stewart teaches a method of displaying parts and subassemblies of a product (Stewart: [0058]). Stewart further teaches metadata including information regarding parts a manufacturer has indicated should be replaced with a primary part (Stewart: [0060]). Stewart further teaches proactively suggesting additional or secondary parts or items that may be associated with the repair or replacement of the part(s) or assembly selected for purchase, where the Server Side 1000 includes a storage device 1010 storing one or more interactive 3D models and any associated parametric data and metadata…user search criteria is sent to the server side software 1020 which finds the matching 3D models with their parametric data and metadata from the data storage device 1010. These matching 3D models with their parametric data and metadata are then streamed to the Client Side Software 1033 for the user to interact with (Stewart: [0058]; [0061]). Stewart additionally teaches, in FIG. 4, that selection of a part triggers the display of metadata 330 related to the selected part (Stewart: [0083] and Fig. 4). Yet Stewart does not explicitly teach all of the limitations regarding damage to the secondary part, or hazardous materials parts.

Dann a method for vehicle repairs (Dann: [0042]). Dann further teaches making an inspection of an aircraft and taking photos of outer damage (Dann: [0039-0040]). Dann further teaches the location of the damage 4 can be transferred directly into the model 9 as an aircraft specific damage layer 14, where, with the damage layer 14 and the real image layer 12 laid over the model generated image 13, manipulation of the 3D model 9 (i.e. flipping) can allow visibility of the internal airframe structure 15. The ability to accurately record the damage location and to manipulate the model 9 enables the user to assess the risk of secondary damage to, for example, components behind the damage structure, and to plan the total size of the task for any repair work (Dann: [0040-0042]). However Dann does not explicitly teach the limitations regarding the interface, the automatically summed states, or the hazardous materials indication.

Orr teaches a vehicle repair estimation system (Orr: abstract]). Orr further teaches the system provides an estimate that captures certain forgotten add-on items, such as hazardous waste, anti-freeze (Orr: [0050]). Yet Orr does not explicitly teach all of the limitations regarding damage to the secondary part, or the interface.

	Previously cited NPL Reference U teaches determining part damage after car collisions. Various different impacts may cause damage to electrical wiring. Wiring may be tested to determine damage to wires. However, U does not teach any of the limitations regarding the interface or the one time use parts and hazardous materials.

While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1 and 23, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2-10, 21-22, and 24-30 depend from claims 1 and 23, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625